Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                    No. 19-FM-967

                                   B. J., APPELLANT,

                                           V.

                              R. W., ET AL., APPELLEES.

                           Appeal from the Superior Court
                            of the District of Columbia
                                  (DRB-2176-14)

                       (Hon. William W. Nooter, Trial Judge)

(Submitted March 4, 2021                               Decided December 7, 2021 *)

      B.J., pro se appellant, filed a brief.

      R.W., pro se appellee, filed a brief.

      C.L. and M.D.-J., pro se appellees, did not file a brief.

       Marissa L. Gunn and Melissa Colangelo, Children’s Law Center, filed a
brief on behalf of the Guardian ad Litem for appellee K.D.

      Before GLICKMAN and EASTERLY, Associate Judges, and STEADMAN, Senior
Judge.

      *
         The decision in this case was originally issued as an unpublished
Memorandum Opinion and Judgment. It is now being published at the direction of
the court.
                                              2

      GLICKMAN, Associate Judge: Appellant B.J. challenges the trial court’s

ruling that she did not have third party standing to seek custody of her minor niece,

K.D. Since 2007, the Safe and Stable Homes for Children and Youth Amendment

Act (“the Safe and Stable Homes Act”) 1 has provided that a third party, i.e., a

person other than the parent or de facto parent of a minor child, 2 “may file a

complaint for custody of [the] child or a motion to intervene in any existing action

involving custody of the child” if: (1) the parent who is or has been the primary

caretaker of the child within the past three years consents, or (2) the third party has

lived in the same household as the child for the last four months and primarily

assumed the duties and obligations of a parent, or (3) the third party is living with

the child and there are exceptional circumstances necessitating relief. 3 By her own

admission, B.J. does not meet any of these statutory requirements.            For that

reason, we affirm the trial court’s ruling.



                                              I.




      1
          D.C. Code § 16-831.01 et. seq. (2012 Repl.).
      2
        § 16-831.01(5). De facto parents may seek custody under D.C. Code § 16-
831.03(a).
      3
          D.C. Code § 16-831.02.
                                         3

      K.D. was born in February 2011 to D.D. and H.H. Mr. D. passed away

when K.D. was approximately three years old. In July 2014, Ms. H. — who had

been arrested and was facing incarceration — requested that the Superior Court

temporarily grant sole legal and physical custody of K.D. to appellee R.W. Ms. W.

is a family friend who has no blood relationship to K.D. 4 The Superior Court

granted the custody order, with H.H.’s revocable consent. Upon her release from

prison in late 2015, H.H. regained custody of K.D.



       In March 2017, R.W. filed an emergency motion to modify custody,

arguing that K.D. should once again be placed in her care because H.H. had been

re-arrested for theft and had been actively using drugs. The Superior Court issued

an interim order granting R.W. temporary sole legal and physical custody. Around

the same time, the court appointed a guardian ad litem (“GAL”) to represent

K.D.’s interests.



      On April 7, 2018, H.H. passed away while K.D. was still in R.W.’s care, and

before the trial court had definitively ruled on her custody motion.      Shortly

thereafter, three of K.D.’s relatives moved to intervene in the custody case:



      4
          Ms. W. is married with two children.
                                          4

appellant B.J. (H.H.’s sister and K.D.’s aunt), M.D.-J. (K.D.’s maternal

grandmother), and C.L. (K.D.’s paternal grandmother).           (We refer to them,

collectively, as the “intervenors.” 5) They sought joint legal custody of K.D., with

B.J. to be awarded sole physical custody of the child.



      At a pretrial hearing, the court raised the question of whether the intervenors

had standing to seek custody of K.D.          On their behalf, M.D.-J.’s counsel 6

acknowledged that none of the intervenors met the requirements of the Safe and

Stable Homes Act for third party standing, but maintained they could participate in

the forthcoming trial and be awarded custody pursuant to this court’s decision in

W.H. v. D.W. 7 In that case, as discussed more fully below, this court upheld an

award of joint custody to two related individuals, where one of them met the

statutory requirements for third party standing and the other did not.




      5
        The trial court initially granted the intervention motions of B.J. and M.D.-
J. It does not appear that the court formally ruled on C.L.’s motion, but she
nonetheless participated in the pretrial proceedings (until the court ruled that
intervenors lacked standing).
      6
          Of the intervenors, only M.D.-J. was represented by counsel.
      7
          78 A.3d 327 (D.C. 2013).
                                          5

      The trial court did not rule on the intervenors’ standing at the pretrial

hearing. Subsequently, however, the GAL filed a motion requesting that the trial

court determine whether the intervenors had standing.        The GAL argued that

intervenors could not participate in the forthcoming trial because (1) they did not

meet any of the criteria in the Safe and Stable Homes Act for third party standing,

and (2) W.H. v. D.W. was distinguishable and did not provide the intervenors with

standing to seek custody of K.D. The intervenors opposed the motion, principally

arguing that, under W.H. v. D.W., they did not need to satisfy the statutory standing

requirements for the court to grant them custody if to do so would be in K.D.’s best

interests. The trial court agreed with the GAL and dismissed the intervenors from

the case before trial. 8 In the custody proceeding that followed, the court eventually

awarded sole legal and physical custody of K.D. to R.W.



                                         II.




      8
          The court also rejected intervenors’ alternative arguments that they had a
right to intervene under Super. Ct. Dom. Rel. R. 24, and that the proper exercise of
the court’s parens patriae responsibilities to K.D. obliged the court to permit their
participation. B.J. does not renew these arguments on appeal, and we do not
address them.
                                           6

      B.J. filed a timely pro se appeal of her dismissal for lack of standing. The

other two intervenors have not appealed. B.J. contends inter alia that intervenors

should have been allowed to participate in K.D.’s best interests, that the provisions

of the Safe and Stable Homes Act concerning third party standing are “outdated,”

and that the Act “does not take into consideration all of the details of this case.” 9



      The GAL responds that, contrary to B.J.’s view, the “decision on whether a

[third party] has standing to pursue custody of a child . . . is not based on the

child’s best interest,” but on whether the third party meets the standing

requirements set forth in the Safe and Stable Homes Act. The GAL distinguishes

W.H. v. D.W. on the ground that B.J. is not seeking to share custody with another

party who meets the Act’s standing requirements. 10 For the following reasons, we

agree with the GAL.


      9
         B.J.’s brief also argues at length that the trial court misapplied the relevant
best-interest-of-the-child factors in awarding custody of K.D. to R.W. following
her dismissal from the case for lack of standing. However, because B.J. was not a
party to the custody proceeding following her dismissal, the merits of the court’s
ultimate custody determination are not before us in this appeal.             Unless we
determine that the court’s standing ruling was erroneous, the subsequent custody
determination is not subject to reversal in this appeal.
      10
           R.W. also opposes B.J.’s appeal. Her pro se brief responds to B.J.’s
arguments regarding K.D.’s best interests. It does not discuss the question of
B.J.’s standing, however.
                                          7

      Whether B.J. had standing is a threshold question of law that must be

resolved prior to, and independently of, the merits of the case. 11 In W.H. v. D.W.,

we explained that the Safe and Stable Homes Act “creates a legal right of a de

facto parent, or a third party who meets statutory requirements, to take over the

duties and responsibilities normally assumed by a natural or biological parent.” 12

To have standing to seek custody in a court of law, the de facto parent or third

party “must satisfy [those] statutory requirements.” 13 It is undisputed that B.J. and

the other intervenors did not satisfy those requirements.



      W.H. v. D.W. recognized no applicable exception to the Act’s requirements

of third party standing. That case involved an order from the trial court granting

joint physical and legal custody of two minor children to their adult half-brother




      11
          W.H. v. D.W., 78 A.3d at 336-37 (citing, inter alia, Grayson v. AT&T
Corp., 15 A.3d 219, 229 (D.C. 2011) (en banc)).
      12
           78 A.3d at 339.
      13
          Id. The legislative history of the Act indicates the Council was focused
on “limit[ing] the class of third parties who may file a petition or intervene in any
existing custody action.” Council of the District of Columbia, Committee on
Public Safety and the Judiciary, Report on Bill 17-41, the “Safe and Stable Homes
for Children and Youth Amendment Act of 2007,” at 6 (June 4, 2007) (emphasis
added).
                                          8

and maternal grandmother, over the objections of the children’s biological father. 14

Both the brother and the grandmother had sought custody as third parties under the

Act. The children’s father argued that neither had standing to seek custody, and

that the joint custody award therefore was in error. 15 We concluded that the

brother had third party standing under the Act, but the grandmother did not.16

Nevertheless, we upheld the trial court’s award of joint custody to both parties.

We explained that


              because of her longstanding involvement in the care of
              the children, the frequency of her contact with the
              children, and the other factual findings of the Family
              Court revealing that she has played an important role in
              the lives of the children, we cannot say that including
              [the grandmother] in the award of joint legal and
              physical custody of the children constituted error, given
              the Family Court’s statutory authority to enter “[a]ny
              other custody arrangement the court determines is in the
              best interests of the child.”       D.C. Code § 16-
              831.04(a)(5). 17




      The cited statutory provision, § 16-831.04(a), provides that a valid third

party custody order entered under the Act does not necessarily have to vest sole

      14
           78 A.3d at 330.
      15
           Id. at 331.
      16
           Id. at 339.
      17
           Id. at 340 (emphasis added).
                                            9

custody in the third party. Such an order may grant joint custody between the third

party and a parent, 18 or “may include . . . [a]ny other custody arrangement the court

determines is in the best interests of the child.” 19



       This provision is of no avail to B.J. in this case. B.J. is not similarly situated

to the grandmother in W.H. v. D.W., despite the fact that the grandmother (like

B.J.) did not meet the Safe and Stable Homes Act’s requirements for third party

standing. The key distinction is that, unlike the grandmother, B.J. and her fellow

intervenors were not seeking to be included in a joint custody order with a person

who did have third party standing to seek custody, as permitted by § 16-

831.04(a)(5). Instead, intervenors were asking the court to vest custody of K.D.

only in a person or persons who did not have standing to seek it (“while denying,”

as the trial judge said, “the third party custody request of the only person with

standing [R.W.]”). Such a decision is not authorized by § 16-831.04(a)(5) or any

other provision of the Safe and Stable Homes Act, and is not what this court

approved in W.H. v. D.W.




       18
            See § 16-831.04(a)(3), (4).
       19
            Id. § 16-831.04(a)(5).
                                           10

      We appreciate that B.J. is seeking to intervene and to be awarded custody of

K.D. because she believes that to be in K.D.’s best interests. But important as the

best-interests determination is in deciding whether to grant a petition for custody,

the question of whether the petitioner has standing to seek custody precedes it, and

does not turn on an inquiry into the child’s best interests. Under the Act, inquiry

into the child’s best interests is reserved for when the trial court turns to the merits

of a third party custody petition filed by a third party possessed of standing. 20



      B.J. argues that the Act is flawed and “outdated.” But whatever validity her

criticisms of the law may have, “[a]s this court has stated on more than one

occasion, ‘[i]t is not within the judicial function . . . to rewrite [a] statute . . . in

order to make it more fair.’” 21 Section 16-831.02 spells out clear requirements for

when third parties may file for custody of a child or intervene in a child custody

proceeding, and the intervenors here did not meet those requirements.



                                          III.
      20
           See D.C. Code § 16-831.06(a) (“The court shall award custody of the
child to the third party upon determining . . . (2) Custody with the third party is in
the child’s best interests.”); id. § 16-831.08 (listing factors to consider in
determining whether custody with a third party is in the child’s best interests).
      21
          Conley v. United States, 79 A.3d 270, 289 (D.C. 2013) (quoting In re
Te.L., 844 A.2d 333, 339 (D.C. 2004)).
                                        11

      For the foregoing reasons, we affirm the judgment of the Superior Court

dismissing B.J. from the custody case for lack of standing.